Title: Appendix No. XXIV: From Oliver Wolcott, 12 July 1792
From: Wolcott, Oliver
To: 


Having perused the fifth and sixth numbers of a late publication in this City entitled “The History of the United States for the year 1796” and having reviewed certain letters and documents which have remained in my possession since the year 1792, I do hereby at the request of Alexander Hamilton Esquire of New York Certify and declare,
That in the Month of December 1792, I was desired by Mr. Hamilton to be present at his house as the witness of an interview which had been agreed upon between himself and James Monroe, Frederick Augustus Muhlenberg and Abraham Venable, Esquires, with which I accordingly complied.
The object of the interview was to remove from the minds of those Gentlemen, certain suspicions which had been excited by suggestions of James Reynolds then in Prison and Jacob Clingman a Clerk to Mr. Muhlenberg, (against both of whom prosecutions had been instituted for frauds against the United States,) that Mr. Hamilton had been concerned in promoting or assisting speculations in the public funds, contrary to Law and his duty as Secretary of the Treasury.
The conference was commenced on the part of Mr. Monroe by reading certain Notes from Mr. Hamilton and a Narrative of conversations which had been held with the said Reynolds and Clingman. After the grounds upon which the suspicions rested, had been fully stated, Mr. Hamilton entered into an explanation and by a variety of written documents, which were read fully evinced, that there was nothing in the transactions to which Reynolds and Clingman had referred, which had any connection with, or relation to speculations in the Funds, claims upon the United States, or any public or Official transactions or duties whatever. This was rendered so completely evident, that Mr. Venable requested Mr. Hamilton to desist from exhibiting further proofs. As however an explanation had been desired by the Gentlemen before named, Mr. Hamilton insisted upon being allowed to read such documents as he possessed, for the purpose of obviating every shadow of doubt respecting the propriety of his Official conduct.

After Mr. Hamilton’s explanation terminated Messrs. Monroe, Muhlenberg and Venable, severally acknowledged their entire satisfaction, that the affair had no relation to Official duties, and that it ought not to affect or impair the public confidence in Mr. Hamilton’s character; at the same time, they expressed their regrets at the trouble which the explanation had occasioned. During a conversation in the streets of Philadelphia immediately after retiring from Mr. Hamilton’s house, Mr. Venable repeated to me, that the explanation was entirely satisfactory, and expressed his concern, that he had been a party to whom it had been made. Though in the course of the conversation Mr. Venable expressed his discontent with public measures which had been recommended by Mr. Hamilton, yet he manifested a high respect for his Talents, and confidence in the integrity of his character.
When Mr. Reynolds was in Prison, it was reported to me, that he had threatened to make disclosures injurious to the character of some head of a Department. This report I communicated to Mr. Hamilton, who advised me to take no step towards a liberation of Reynolds, while such a report existed and remained unexplained. This was antecedent to the interview between Mr. Hamilton and Messrs. Monroe, Muhlenberg and Venable, or to any knowledge on my part of the circumstances by which it was occasioned.
The Offence for which Reynolds and Clingman were prosecuted by my direction, was for suborning a person to commit perjury for the purpose of obtaining Letters of Administration on the estate of a person who was living. After the prosecution was commenced, Clingman confessed to me, that he and Reynolds were possessed of lists of names and sums due to certain Creditors of the United States, which lists had been obtained from the Treasury. Both Clingman and Reynolds obstinately refused for some time to deliver up the lists or to disclose the name of the person, through whose infidelity they had been obtained. At length on receiving a promise from me, that I would endeavour to effect their liberation from the consequences of the prosecution, they consented to surrender the lists, to restore the balance which had been fraudulently obtained, and to reveal the name of the person, by whom the lists had been furnished.
This was done conformably to the proposition contained in a letter from Clingman dated December 4, 1792, of which a copy is hereunto annexed. The original letter and the lists which were surrendered now remain in my possession. Agreeably to my engagement I informed Jared Ingersol Esqr. Attorney General of Pennsylvania, that an important discovery had been made, and the condition by which it could be rendered useful to the public in preventing future frauds; in consequence of which, the prosecutions against Clingman and Reynolds were dismissed.
In the publication referred to, it is suggested that the lists were furnished by Mr. Duer; this is an injurious mistake—nothing occurred at any time to my knowledge, which could give colour to a suspicion, that Mr. Duer, was in any manner directly or indirectly concerned with or privy to the transaction. The infidelity was committed by a clerk in the office of the Register. Mr. Duer resigned his office in March, 1790, while the Treasury was at New-York—the Clerk who furnished the lists was first employed in Philadelphia in January 1791. The Accounts from which the lists were taken, were all settled at the Treasury subsequent to the time last mentioned; on the discovery above stated the Clerk was dismissed, and has not since been employed in the public offices.
The name of the Clerk who was dismissed has not been publicly mentioned, for a reason which appears in Clingman’s letter; but if the disclosure is found necessary to the vindication of an innocent character, it shall be made.
Certified in Philadelphia, this twelfth day of July, 1797.
Oliv. Wolcott.
